        Exhibit 10.1       EXECUTION COPY  

 

 

 

SIXTH OMNIBUS AMENDMENT

Dated as of February 2, 2009

Among

ELECTRONIC ARTS REDWOOD LLC,

as Lessee,

ELECTRONIC ARTS INC.,

as Guarantor,

SELCO SERVICE CORPORATION

(doing business in California as “Ohio SELCO Service Corporation”),

as Lessor,

THE VARIOUS LIQUIDITY BANKS PARTY HERETO,

as Liquidity Banks,

and

KEYBANK NATIONAL ASSOCIATION,

as Agent

 

 

 



--------------------------------------------------------------------------------

SIXTH OMNIBUS AMENDMENT

This SIXTH OMNIBUS AMENDMENT (this “Amendment”) is entered into as of February
2, 2009 among, ELECTRONIC ARTS REDWOOD LLC, a Delaware limited liability
company, as Lessee (the “Lessee”); ELECTRONIC ARTS INC., a Delaware corporation,
as Guarantor (the “Guarantor”); SELCO SERVICE CORPORATION, an Ohio corporation
(doing business in California as “Ohio SELCO Service Corporation”), as Lessor
(the “Lessor”); each of the liquidity banks party hereto (each, a “Liquidity
Bank” or, sometimes referred to as a “Purchaser” and collectively, the
“Liquidity Banks” or sometime referred to as the “Purchasers”); and KEYBANK
NATIONAL ASSOCIATION, as Agent (the “Agent”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Appendix A to the Participation Agreement dated as of December 6, 2000 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Participation Agreement”) among certain of the parties party hereto, and the
rules of interpretation set forth in such Appendix shall apply to this
Amendment.

WITNESSETH:

WHEREAS, the parties hereto wish to amend the Operative Documents to change the
definition of “Consolidated EBITDA” and to amend Section 8.3 of the
Participation Agreement; and

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendments to Operative Documents. (a) From and after the Amendment
Effective Date, the following definitions contained in Appendix A to the
Participation Agreement shall be and are hereby amended in their entirety and
restated as follows:

““Consolidated EBITDA” means, with respect to the Guarantor, the sum of the
following, which shall be calculated for any Fiscal Quarter on the last day of
such Fiscal Quarter on a rolling four quarter basis: (i) the Guarantor’s and its
Subsidiaries’ consolidated Net Income before any extraordinary items and
deduction of interest expenses and income taxes, plus (ii) depreciation and
amortization expenses of the Guarantor and its Subsidiaries accruing during such
period, plus (iii) the aggregate amount, without duplication, of (a) all
“rentals” or interest paid during such period by the Guarantor and its
Subsidiaries under any “synthetic lease”, and (b) all rental expense paid during
such period by the Guarantor and its Subsidiaries under any lease (other than
Capital Leases), plus (iv) any capitalized interest, plus (or minus as
appropriate) (v) all pre-tax pro forma adjustments included or excluded from the
non-GAAP results in the Guarantor’s Form 8-K relating to earnings release for
such Fiscal Quarter filed with the SEC (without duplication of any amounts
covered by items (i) through (iv) above).”



--------------------------------------------------------------------------------

Sixth Omnibus Amendment (2000)

 

““Fiscal Quarter” means any fiscal quarter of the Guarantor ending on or around
March 31, June 30, September 30 or December 31. Subsequent changes of the fiscal
quarter of the Guarantor shall not change the term “Fiscal Quarter” as used
herein, unless the Consenting Parties shall consent in writing to such a
change.”

““Fiscal Year” means the fiscal year of the Guarantor ending on the Saturday
closest to March 31. Subsequent changes of the fiscal year of the Guarantor
shall not change the term “Fiscal Year” as used herein, unless the Consenting
Parties shall consent in writing to such a change.”

(b) From and after the Amendment Effective Date, Section 8.3(b) of the
Participation Agreement shall be and is hereby amended in its entirety and
restated as follows:

“(b) Fixed Charge Coverage Ratio. The Guarantor shall not permit the ratio of
its Consolidated EBITDA to Consolidated Fixed Charges as of the end of any
measurement period to be less than the ratio set forth for such measurement
period in the table below. For purpose of this paragraph, “measurement period”
shall mean, with respect to any four fiscal quarter period, the period of four
fiscal quarters ending on the last day of such fiscal quarter.

 

Measurement Period Ending

  

Fixed Charge Coverage Ratio

September 27, 2008 and December 27, 2008    2.00:1.00

March 28, 2009

 

July 4, 2009 and thereafter

  

0.60:1.00

 

1.10:1.00”

(c) From and after the Amendment Effective Date, Section 8.3(d) of the
Participation Agreement shall be and is hereby amended in its entirety and
restated as follows with respect to the fiscal quarter ended September 27, 2008
and all subsequent fiscal quarters:

“(d) Quick Ratio. The Guarantor shall not, at any time, permit the sum of its
cash and Cash Equivalents and accounts receivables (net of reserves) to Total
Consolidated Debt to be less than 3.00:1.00 for each fiscal quarter.”

Section 2. Representations and Warranties. The Lessee and the Guarantor each
hereby represents and warrants to the Agent, the Purchasers and the Lessor that,
as of the date hereof, (a) taking into account the modifications to the
Participation Agreement contemplated by this Amendment, no Lease Default or
Lease Event of Default has occurred and is continuing, and (b) the modifications
to the Participation Agreement contemplated by this Amendment and the other
Operative Documents to which it is a party and the transactions contemplated
hereby and thereby (i) are within its respective corporate authority and legal
right, (ii) have been duly authorized by all necessary corporate proceedings,
(iii) do not conflict with or result in any

 

-2-



--------------------------------------------------------------------------------

Sixth Omnibus Amendment (2000)

 

breach or contravention of any provision of law, statute, rule or regulation to
which it is subject or any judgment, order, writ, injunction, license or permit
applicable to it which could have a Material Adverse Effect, (iv) do not
conflict with any provision of its corporate charter or bylaws of, or any
agreement or other instrument binding upon it, (v) do not require any consent,
approval or authorization of any Governmental Authority or any other Person not
a party hereto and (vi) do not result in, or require the creation or imposition
of, any Lien on any of its properties other than as contemplated by the
Operative Documents.

Section 3. Ratification; Continuing Effectiveness. After giving effect to the
amendments and agreements contained herein, the parties hereto agree that, as
heretofore and herein amended, the Participation Agreement, the Master Lease and
each of the Operative Documents (including, without limitation the Guaranty, but
not including the Liquidity Documentation) shall remain in full force and effect
and each of the agreements and obligations contained therein (as previously
amended and as amended hereby) is hereby ratified and confirmed in all respects.
After the Amendment Effective Date, all references to any of the Operative
Documents contained in the Operative Documents shall refer to such Operative
Document as amended hereby.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.

Section 5. Governing Law. This Amendment shall be a contract made under and
governed by the laws of the State of California applicable to contracts made and
to be performed entirely within such state.

Section 6. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.

Section 7. Further Assurances. The parties hereto shall take or cause to be
taken from time to time all action reasonably necessary to assure that the
intent of the parties hereunder is given effect. The parties hereto shall
execute and deliver, or cause to be executed and delivered, to the other parties
hereto from time to time, promptly upon request therefor, any and all other and
further instruments that may be reasonably requested by any party hereto to cure
any deficiency in the execution and delivery of this Amendment or any other
Operative Document to which it is a party.

Section 8. Effectiveness. The amendments set forth in Section 1 above shall
become effective as of the date hereof (the “Amendment Effective Date”) upon
(a) the Agent’s receipt of counterparts of this Amendment executed by the
Lessee, the Guarantor, and the Lessor and the Liquidity Banks whose aggregate
percentage of the Outstanding Lease Balance equals or exceeds sixty-six and
two-thirds percent (66-2/3%) and (b) an amendment fee payable to the Lessor and
each Liquidity Bank consenting to this Amendment in the amount of 57.5 basis
points (0.575%) of Lessor’s and each such consenting Liquidity Bank’s respective
total commitment as set forth below its signature hereto has been paid in full
to the Agent for

 

-3-



--------------------------------------------------------------------------------

Sixth Omnibus Amendment (2000)

 

distribution to Lessor and each consenting Liquidity Bank. Notwithstanding the
forgoing, upon satisfaction of all of the conditions set forth in this
Section 8, the Amendment Effective Date with respect to Section 1 of this
Agreement shall be deemed to be September 27, 2008.

[Signature Pages to Follow]

 

-4-



--------------------------------------------------------------------------------

Sixth Omnibus Amendment (2000)

 

This Amendment is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written

 

Lessee:   ELECTRONIC ARTS REDWOOD LLC, a Delaware limited liability company   By
 

/s/ Glen Kohl

  Name  

Glen Kohl

  Its  

President

Guarantor:   ELECTRONIC ARTS INC.   By  

/s/ Ken Barker

  Name  

Ken Barker

  Its  

SVP, CAO

Lessor:   SELCO SERVICE CORPORATION (doing business in California as “Ohio SELCO
Service Corporation”)   By  

/s/ Todd T. Oliver

  Name  

Todd T. Oliver

  Its  

Vice President

 

S-1



--------------------------------------------------------------------------------

Sixth Omnibus Amendment (2000)

 

Agent:   KEYBANK NATIONAL ASSOCIATION, as Agent   By  

/s/ Raed Y. Alfayoumi

  Name  

Raed Y. Alfayoumi

  Its  

Vice President

Liquidity Bank:   KEYBANK NATIONAL ASSOCIATION   By  

/s/ Raed Y. Alfayoumi

  Name  

Raed Y. Alfayoumi

  Its  

Vice President

  Commitment: $34,163,989   Commitment Percentage: 29.7% Liquidity Bank:  
BARCLAYS BANK PLC   By  

/s/ Alicia Burys

  Name  

Alicia Burys

  Its  

Assistant Vice President

  Commitment: $29,613,989   Commitment Percentage: 25.8% Liquidity Bank:   BNP
PARIBAS LEASING CORPORATION   By  

/s/ Barry Mendelsohn

  Name  

Barry Mendelsohn

  Its  

Director

  Commitment: $21,572,171   Commitment Percentage: 18.8%

 

S-2



--------------------------------------------------------------------------------

Sixth Omnibus Amendment (2000)

 

Liquidity Bank:   THE BANK OF NOVA SCOTIA   By  

/s/ Chris Osborn

  Name  

Chris Osborn

  Its  

Managing Director

  Commitment: $29,613,989   Commitment Percentage: 25.8%

 

S-3